           Case 1:19-vv-00099-UNJ Document 40 Filed 06/08/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-99V
                                         UNPUBLISHED


    CHERYL KOWAL,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: May 8, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Pneumococcal
                                                              Conjugate Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Kari Elizabeth Panza, R.J. Marzella & Associates, P.C., Harrisburg, PA, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1

      On January 18, 2019, Cheryl Kowal filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that her January 22, 2016 pneumococcal conjugate
vaccination(Prevnar 13) caused her to suffer an on-Table shoulder injury related to
vaccine administration (SIRVA). Petition at 1-2. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:19-vv-00099-UNJ Document 40 Filed 06/08/20 Page 2 of 2



       On May 5, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent indicates that

DICP [Division of Injury Compensation Programs, Department of Health and Human
Services] has reviewed the petition and medical records filed in this case and has
concluded that compensation is appropriate because petitioner meets the criteria for a
presumed SIRVA, as defined by the Vaccine Injury Table. Specifically, petitioner had no
history of pain, inflammation or dysfunction in her right shoulder; her pain occurred
within 48 hours of receipt of an intramuscular vaccination; her pain and reduced range
of motion were limited to the shoulder in which the vaccine was administered; and no
other condition or abnormality was identified to explain her symptoms. 42 C.F.R. §
100.3(a), (c)(10).

Id. at 4-5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2
